TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00745-CV



                 Gregory Windham, Move-Up America, Inc., Lee Ann Readd
                              and Trace Slama, Appellants

                                                   v.

                                Move-Up America, L.L.C., Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 04-1019-C-277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellants filed their notice of appeal on November 18, 2004. In it, they assert that

they desire to appeal from a temporary injunction. Based on the date the notice of appeal was filed,

the record in this interlocutory, accelerated appeal was due on Monday, November 29, 2004. See

Tex. R. App. P. 4.1, 26.1(b), 28.1, 35.1(b). By letter dated November 30, 2004, the Williamson

County District Clerk informed this Court’s clerk that no record would be filed because this appeal

had settled.

                On February 1, 2005, having received no further communication from either the

district court or the parties, this Court’s clerk sent a letter to the parties noting both the lateness of

the record and the district clerk’s representation of settlement. By this letter, this Court’s clerk

indicated that this Court would dismiss this appeal for want of prosecution unless, by February 11,

2005, this Court received either a motion to dismiss or a response indicating the status of the appeal.
              Having received neither, we dismiss this appeal for want of prosecution. See Tex.

R. App. P. 42.3(b).




                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Prosecution

Filed: April 7, 2005




                                              2